Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 1 of 28




           EXHIBIT 1
                    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 2 of 28




                                                                                                                          TV / ALL
                                                                                                     Transmittal Number: 19642799
Notice of Service of Process                                                                            Date Processed: 04/12/2019

Primary Contact:           Anne Troupis (Monsanto)
                           Monsanto Company
                           800 N. Lindbergh Blvd. - G-5EE

                           St. Louis, MO 63167

Entity:                                       Monsanto Company
                                              Entity ID Number 2282193
Entity Served:                                Monsanto Company
Title of Action:                              Terry Knox vs. Monsanto Company
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Product Liability
Court/Agency:                                 Cascade County District Court, MT
Case/Reference No:                            DDV-19-0211
Jurisdiction Served:                          Montana
Date Served on CSC:                           04/11/2019
Answer or Appearance Due:                     21 days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           A Clifford Edwards
                                              406-256-8155

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
,\
.        .         Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 3 of 28
         =                              I
     b




             A. Clifford Edwards
             Triel D. Culver'
             A. Christopher Edwards
             John W. Edwards
             EDWARDS, FRICKLE & CULUER
             1648 PoIy Drive, Suite 206
             Billings,lVlontana 59102
             Telephone: (406) 256-8155
             Fdcsimile; '(406). 256=8159 _
             triel ,edwardslawfirm.org
             chris@edw.ardslawPinn.org
             i ohn. edwards@ edwardslawfirm. org

             Attorneys for Plaintiffs


                                   MONTANA EIGHTH JUDICIAL:DISTRICT COU12T
                                              CASCADE COUNTY


               TERRY KNOX and CAROLYN "COKE"                   Cause.No. :_`v a, 2 9— 02 1 1
               KNOX, .
                                                                                            ^~}::• r' •k~+.j (s,..
                                                                                                              v.
                                                                               ~~~~ <f~;, i,:.:
                                                                                     8 a :!
                                                               Judge:
                     Plaintiffs,
                                                               SUMMONS: MONSANTO COMPANY
                             vs.


               MONSANTO COMPANY and KERRY
               YATES,

                     Defendants:                                                         Q
                                                                                                                     ;
                                                                                    .                     ,.          ~
             THE STATE. .OF 1VIONTANA . SENDS GREETINGS TO THE ABOVE-NAMED
             DEFENDANT: MONSANTO COMPANY.

                    You are hereby summoned to answer the .Corriplaint in this .action which. is filed in the

             office `of the Clerk of this Court, a copy of which is herewith served upon you, and to file your

             answer'and serve a copy thereof upon the Plaintiffs' attorneys within twenty-one (21) days affter

             the service of this Summons, exclusive of the day of service; and in case of your failure to appear
         Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 4 of 28




or. answer, judgment will be talcen against you by default for :the relief demanded in the

Complaint.. :

            WITNESS riiy hand and the-seal of said Court this ~~ day of April, 2019.


           ~,(GOMTSEAL)                              Faye 1V1eWilliains,.CLERIC
      . ~ _~y.:.~--"""".,„- .:~ •~;~                            f    , .
  }*~ .rt,F f F•~               ~;✓: 5;,t,                     %~          ,


                                                     B
~r ~.:
    t',u ,          =~=:~~
                       a~y~:~ ~ -~~ 4~'
                                    ~:'                y     ' CI'erk
                                                            Deputy
                                       ~
 &F




             :^t••n~S,",w"; a+u, ~'~




SUMMONS: MONSANI'O COIvIPANY — PAGE 2
     Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 5 of 28



                               .   .       .       .                 I7f`1
A..Clifford Edwards.
Trie1.D. Culver                                                          r.r
A. Christopher Edwards. ;
John W. Edwards
EDWARDS, FRICKLE & CULVER
1648 Poly Drive, Suite 206                                                             -
Billings, Montana 59102
Telephone:. (406) 256-8155
Facsimile: (.406) 25678159                                   ,
triel@edwardslawfirm.org
chri s@edwardslawfirm. org
i ohn. edwards@ edwardslawfirm. org

At.t.orneys for Plaintiffs


                        l~f®1STA1~A EIGIEITI~ ~]l))ICIAI, DISTRICT C®UIgI`
                                      CASCADE COUNTY
                                                                         V ~~ 9- 0 2 11
  TERRY KNOX and CAROLYN "COKE"                  Cause No.                      ~.,.
  KNOX,                                                          *1#4 VC
                                                 Judge:
         Plaintiffs,
                                                 C®MPLAINT AND DEMAND F®YI .YU12Y
                  vs.                            TAd.][AA.,


  MONSANTO COMPANY and KERRY
  YATES,

         Defendants.


        COME NOW Plaintiffs, TeiTy Knox and Carolyn "Coke". Knox, by and through their

attorneys of record, Edvvards; Frickle & Culver, and for. their Complaiilt against Defendants

Monsanto Company aild Ket7ry Yates, complairi aiid allege as f611ows: .

                             PARTIE~~3K12ISI)ICTION.
                                      ,_             Al\1I) VEhIUE

        1.      Plaintiffs Teriy and Coke Knox are husband and wife and are residents of Denton,

Fergus County, Montana. Plaintiffs bring this action for personal injuries sustained by exposure
              Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 6 of 28




         to Roundup containing the active. ingredient giyphosate and other adjuvants including. tlie.

:        surfactant polyethoxylated tallow amine ("POEA"): Plaintiffs maintain that Roundup i5

         defective, dangerous to human health, unfit and unsuitable to be marketed and sold in commerce

         and lacked the proper warnings and directions as.:to the dangers associated with their use. As a

         direct and proximate result. of being exposed to Roundup; Terry Knox developed Non-Hodgkin .

        . Lymphonia (NHL).

                2. .    Defendant Monsanto Company is a Delaware corporation with its. principal place

    :    of business in St. I,ouis, Missouri: Monsanto . sells its products throiighout the 'United States, .

         including in Montana and }~as ileiived substantial revenue from products used in 'this State.

         Monsanto Company is registered with the Montana Secretary of State and its registered agent is

         loca.ted at 26 W. Sixth Ave, Helena, MT 59624.

                3.      Defendant Kerry Yates is a resident of Great Falls, Cascade County,lViontana. At

         times relevant:to this action, Kerry Yates was Monsanto's sales representative iva Montana and

         promoted its commercial herbicide Roundup and other products. Kerry Yates knew that Terry

         Knox used thousands of gallons of Moiisanfo's Roundup products but failed to warn him of any .

         dangers.

                4.      Defendants designed, researched, manufactured, tested, labeled, advertised,

         prornnoted, warraritied, marketed, sold, and distributed the commercial. herbicide Roundup:

                5.      This.Court has personal jurisdiction.over Defendants because Defendants transact ...

         business.. ift Montaiia; Monsanto is a corporat-ion doing business within Montana; and Kerry :.

         Yates is an individual resident of Montana doing business for Morisanto in Mantana. Defendants

         know that Roundup products are and were sold throughout Montana, and, more specifically,

         caused Roundup to be promoted and sold to Plaintiff Terry Knox in Montana.


                                                          ti
     Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 7 of 28




       -6.     Monsanto .advertises and sells goods, specifically Roundup, throughout Montana.

It derived substantial. revenzze fxom goods and products used in Montana. It expected its acts to .

have consequences within Montana and derived substantial revenue from interstate commerce.

Specific to tlus case, Monsanto engaged in .the business of developing, manufacturing, testing,

packagiug, marketing; distributing; labeling, and selling Roundup. Monsanto purposefully

availed itself of the privilege of conducting activities within-Montana, thus invoking the benefits

and protections of its laws. 1Vlonsanto maiutains sufficient.contacts with the State of Montana

such that.this Court's exercise:of personal jurisdiction over it does not offend traditional notions

of fair play and substantial justice:

        7.      Subject matter jurisdiction -is proper under Article VII; Section 4 of the Montana

Constitution and MCA § 3-5-302.

        8.      Venue properly lies in the Montana Eighth Judicial District under MCA § 25-2-

122(a) because at least one Defendant resides in Cascade County.

                                   GENERAL ALI,EGA'ICIONS

        9.      Glyphosate, which is an active ingredient in Roundup, is a carcinogen. It has

been identified as causing various forms of cancer and, in particular, Non-Hodgkin Lymphoma

(N~)•

        10.     Terry ICnox, who used Rouridup extensively for decades, now suffers froin the

effects of Non-Hodgkin Lymphoma.

        11.     "Roundup" refers to a11 formulations of Monsanto's. Roundup products includirig,

but riot limited to, those used. by Terry Knox: Roundup Original, Roundup Ultra RT, Roundup

Ultra Max, Roundup RT Bulk, RT Master, RT Master II, RT lI, RT 3, or any other formulation




                                                 3
     Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 8 of 28




containirig the active .ingredient glyphosate including those .that may be identified .during

discovery.

       12.        Monsanto is the world's leading producer of glyphosate.

        13.       Monsanto discovered the herbicidal properties of glyphosate during the .1970's

and developed it as a:broad=spectrum herbicide used to kill weeds,arid:.grasses.known to compete

with comrriercial crops grown around the globe:

        14.       Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems;

and.roots; and detectable nuantities accuinulate: in the plaiit tissues.

        15.       Roundup was introduced in' .1974 and is tbday one of the world's most widely .

used herbicides.

        16.       Polyethoxylated tallow amine (POEA) is a surfactant that enhances the activity of

herbicides such as glyphosate by improving solubility and penetration into plants.

        17.       Roundup contains POEA.

        18.       Since .1974, farmers, ranchers and consumers, including Terry Knox, have used

Roundup unaware it is a carcinogen.

               Defendanfs' False Representations Regarding The Safety Of Roundup

        19.       Monsanto represented to farmers, ranchers and consumers that its spray-on

glyphosate-based herbicides, including.Roundup, was safe enough to drink, "safer than table' .

salt", and "practically non-toxic" to inammals, birds, and fish:

        20.,      Ivlonsanto also represented to farmers, ranchers and consuiriers: .

        a..       Remember that environmentally friendly Roundup herbicide is biodegradable. It
                  won't build up in the. soil so you can use Roundup with confidence along .
                  customers' driveways, sidewallcs and fences.




                                                    4
    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 9 of 28




       b.      Arid remember that Roundup is biodegradable and won't build up in the soil. That
               will give you the environmental confidence you need to. use Roundup everywhere
               you've got a iveed, brush; edging or trirriming problem.
                                                                                                           i.

       C.      Roundup biodegrades into naturally occurring elements.                                      ~

       d.      You ean apply Roundup with "confidence because it will stay where you put it". .
               lt bonds tiglitly to soil.particles, preventing leaching. Theri, soon after. application,
               soil microorganisms biodegrade Roundup into natural. products:

       e.      Glyphosate is less toxic to rats than table salt following acute oral ingestion.

       f.      Glyphosate's safetymargin is much 'greater than required. It has over. a 1,000-fold         '
               safety margin in food and over., a 700-fold safety margin for workers who                   ~
               manufacture.it or use it.                                                                   ;

       g.      You caii feel good about using herbicides by Monsanto. They carry a toxicity
               category rating of 'practically non-toxic' as it perta.ins to mammals, birds and fish.

       h.      Roundup can be used where kids and pets will play and breaks down into natural
               material.

       21.     In 1996, the New York Attorney General ("NYAG") filed a" lawsuit against

Monsanto based on its false and misleading advertising of Roundup products.

       22.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with the New York Attorney General, in which Monsanto agreed, among other things, "to cease

and desist from publishing or broadcasting any advertisements [in New Yorlc] that represent,

directly or by implication" that:

       a.      its glyphosate-containing pesticide products or any component thereof are safe;
               rion-toxic; harmless or free from risk;

       b.      its . glyphosate-7contairiing pesticide products or any component thereof
               manufactured, formulated, distributed. or sold by Monsanto are biodegradable;

       c.      its glyphosate-containing pesticide products or. any component thereof stay where
               they are appl'ied under all circumstan.ces and will not move through the
               environment by any means;

       d.      its glyphosate-containing pesticide products or any component tliereof are "good"
               for the environment or are "known for their environmental characteristics;"

                                                  5
    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 10 of 28




       e.. . glyphosate-containing pesticide products or any component tliereof are safer or
                less toxic than comnion consumer products other than herbicides; and

       f.      its glyphosate-containing products or any corriponent thereof nught be. classified
               as "practically non-toxic."

       23.. However, Monsanto did not alter its advertising in the.same manner in any state, .

other than.New..York, and; ori'information and belief, still has not done. so today. .

                IAIaC Classflfncatn®n ©f Olypinosate As A Pr®lbable Carefanogean

       24.     The International Agency for Research on Cancer ("IARC") is the specialized

intergovernmental ageiicy that .the World .Health: Organization ("WHO") of the United Natioris

tasked with conducting and coordiriating research into the causes of cancer.

       25.     An IARC Advisory Group to Recommend Priorities for .IARC Monographs

during 2015-2019 met in Apri12014. IARC set glyphosate for review in 2015-2016.

       26. ' On March 24, 2015, after IARC reviewed numerous studies, many of which had.

been in 1Vlonsanto's possession since as early as 1985, the IARC's vrrorking group published its

conclusion that tlie glyphosate contained in Monsanto's Roundup herbicide, is a Class 2A .

"probable carcinogen" as demonstrated by the mechazustic evidence (genotoxicity and oxidative

stress) of careinogenicity in humans and sufficient evidence of carcinogenicity in animals.

       27.     The IARC's full Nlonograph was published on July 29, 2015, and established

glyphosate as a class 2A probable carcinogen to humans. According to the authors, glyphosate

demonstrated sufficient mechanistic evidence to warrant a 2A class.ification based on evidence of .

carcinogenicity in humaris and animals.

       28.     The IARC Working Group found an increased risk .between exposure to

glyphosate and Non-Hodgkin Lymphoma ("NHL") and several subtypes of NHL, and the

increased risk continued after adjustment for other pesticides.


                                                  P
     Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 11 of 28
                                                                  }-



       29.     The IARC also fourid that glyphosate caiised. DNA. and chroinosomal damage :in

human cells: :

                             Earlier Evidence of Roundup's Danger

       30.       Despite the new classification by.the IARC. Monsanto has had ample evidence of
                                                                                                      ..
glyphosate and Roundup's genotoxic. properties for decades,

       31.       Genotoxicity refers to chemical agents capable of damagirig . the DNA within a

ceil through genetic mutations, which is a process that is belie•ved to lead to cancer.

       32.       In ' 1997, Chris Clements published "Genotoxicity of select lierbicides iri Rana

catesbeiana tadpoles using the alkaline single-cell 9'e1 DNA electrophoiesis (comet) assay."

The study found that tadpoles exposed to Roundup showed significant DNA damage when

compared with unexposed control animals.

       33.       In 2003, Lennart Hardell and Mikae] Eriksson published the results of two case-

controlled studies on pesticides as a risk factor for. NHL and hairy cell leukemia. The study

concluded-that glyphosate had the most significant relationship to NHL .among all herbicide

studies with an increased odds ratio of 3:11.

       34.       In 2003, AJ De Roos published a study exanuning the pooled data of mid-western

farmers, examining pesticides and herbicides as risk factors for NHL. The study, which

controlled for potential confounders; found a relatioriship between increased NHL incidence and

glyphosate.

       35.       In 2004, Julie Marc published a study entitled."Glyphosate-based pesticides affect

oell cycle regulation." The study demonstrated a molecular link between glyphosate-based

products and cell cycle dysregulation.




                                                  7
    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 12 of 28




       36;. . The.study noted tliat ".cell-cycle dysregulation is a hallmark of tumor cells and.

human cancer. Failure in the celkycle clieckpoints leads to genomic instability and subsequent

development of cancers from the initial affected cell." Further, "[s]irice cell cycle disorders such

as cancer result fxom dysfunction of unique cell, it was, of interest to evaluate the threshold dose

of glyphosate affecting cells." '

       37.     In 2005, Francisco Peixoto published a study showing that Roundup's effects on.

rat liver mitochondria are much more toxic and harmful than the same concentrations of

glYphosate along,

       38.     The Peixoto study suggested that the harmful effects of koundup on

mitochondrial bioenergetics could not be exclusively attributed to glyphosate and could be the

result of other chemicals, namely tlie surfactant POEA, or alternatively due to the possible

synergy between glyphosate and Roundup formulation products.

        39. . In 2006, Cesar Paz-y-Miiio published a study examining DNA damage in human

subjects exposed to glyphosate. The study produced evidence of chromosomal damage'in blood

cells showing significantly greater damage after exposure to glyphosate than before in the same

individuals, suggesting that the glyphosate formulation. used during aerial spraying had a

genotoxic effect on exposed individuals.

        40.     In 2008, Mikael Erilcsson published a population-based case-controi study of

exposure to various pesticides.as a riskfactor for NHL. This strengthened previous associations

lietween glyphosate and NHL.

        41.     Tn 2009; Nora Benachour and Gilles-Eric Seralini published, a study examining

the effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.




                                                 8
    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 13 of 28




       42.     The study used dilution levels of Roundup and glyphosate far below agi-icultural ,

recoxninendations, corresponding with loW levels of residues in food. The stuciy concluded that

supposed "inert" ingredients, and possibly POEA, change -human cell permeability and amplify

toxicity of glyphosate alone. The study fizrther, suggested that deterrixinations of glyphosate

toxicity should take into :account:: the presence of adjuvarits, or `those cfieniicals used. iri the

forniulation of tlie complete pesticide. The' study confi~med that the adjuvants in. Rouiidup .are

not inert and that Roundup is always more toxic than its active ingredient glyphosate.

       43. ,rThe results of these studies were confinned ih: recently published. peef-reviewed

studies and were at all fimes available and/or lcnown to Defendsnts.

        44'.   Defendants knew or should have known that Roundup ' is more toxic than

glyphosate alone and that safety studies on Roundup, Roundup's adjuvants, and "inert"

ingredients, and/or the surfactant POEA were necessary to protect Plaintiffs from Roundup.

        45.    Deferidants knew or should have' known that tests, limited to Roundup's active

ingredient glyphosate, were insufficient to prove the safety of Roundup.

        46.    Defendants failed to appropriately and adequately test Roundup, Roundup's

adjuvants and "inert" ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup.

        47.    Rather than performing appropriate tests, Defendants relied upon flawed industry-

supported.studies designed to protect Defendants' economic 'interests rather.thari Piaintiffs and'

the consuining public.        :

       . 48.   Despite its knowledge that - Roundup was . considerably . iriore dangerous than

glyphosate alone, Defendants continued to promote Roundup as safe.

        49.    Monsanto continued to issue broad and sweeping statements suggesting that

Roundup was, and is, safer than ordinary household items such as table salt, despite a lack of


                                                 0
     Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 14 of 28




scientific supporrt for the accuracy and validity of these stateinents .. and, ' in fact, volumirious

evidence to the ooiitrary. .

        50.- These statements and representations have been made with the intent of inducing

Plaintiffs, the agricultural community, and the public at large to purchase; and increase the use .

of,.Roundup: foi Monsanto's pecuniary gain, and in fact did induce Plaintiff to use Rouridup.

                                Plaantaff's Ex}posure to ltouxidup

        51.     Plaintiff Terry Knox, a farmer; has been using Roundup since 1982:

        52..    For years, Terry Knox applied Roundup on a regular basis. .He followed 'all safety .

and precautionary warnings, if any; :during the course of his use.

        53.     During the time that Terry Knox was exposed to Roundup, he did not know that

exposure to Roundup was injurious to his health or the health of others.

        54.     In 2018, after using and being exposed to Roundup for years, Plaintiff Terry Knox

was diagnosed with Non-Hodgkin Lymphoma. This cancer was caused by his exposure to

Defendants' Roundup products.

        55.     As a result of Terry Knox's illness, Plaintiffs have incurred considerable medical

expenses, significant economic and non-economic damages and his wife lias suffered a loss of

consortium.

        56.     Defendants failed to appropriately and adequately inform and wam Plaintiffs of

the serious and dangerous risks associated with the use of and exposure to Roundup, including,

but riot limited to, the risk of developing NHL.

        57.     By reason of the foregoing acts and omissions, Plaint-zffs seek compensatoiy

damages as a result of Terry Knox's use of, and exposure to, Roundup, which caused or was a

substantial contributing factor in causing Terry Knox to suffer from cancer. Plaintiffs have


                                                   10
        Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 15 of 28




    endured and contiriue to suffer. pain, ' emotional and mental anguish, dimiriished enjoyment of `

    live, medical treatm~ent, medical. monitoxing, loss of consortium and other econoix~ic and non-         `

    economic dainages.                                                                                      :

           58. . Defendants knew or should have known about the risks posed by Roundup, but

    recklessly failed to warn, consumers:. Instead, as alleged above,.Defendarits promoted Roundup

    without regard for. its toxic effects. Defendants deliberately proceeded to act in conscious

    disregard or indifference to a high . probability of injury. , Defendant's acts demonstrate

    indifference to the liealth . and well=being . of consumers, including Plaintiffs. By their actions .

    and/or omissions, Deferidants committed actual fraud or actual malice as those terms are defined .

    by Mont. Code. Ann. § 27-1-221.

                         COUNT I- Strict Products Liability (Desi6 Defeet)

           59.     Plaintiffs re-allege each paragraph above as if fully set forth herein.

           60.     The dangerous properisities of Roundup were known to Defendants or were

    reasonably and scientifically knowable to Defendants through appropriate research and testing

    by known methods at the time they marketed, promoted, distributed, supplied and sold the

    product.

           61.     At all times relevant, Defendants designed, researched, manufactured, tested,

-   advertised, promoted, sold, and distributed Roundup.as hereinabove described that was used by

    Plaintiff Teny Knox.

            62.    At all.times relevant, Defendant K.      Yates marketed, promoted and_warrantied

    Roundup that was used by Terry Knox.




                                                     11             ~
    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 16 of 28




       63: . Roundup was expected to and did reach consumers .and persons coming into

contact with it without substantial .change in the conditiori. in:.which it was produced,

manufactured, sold, distributed, and marlceted. .

        64.        Roundup was and is defective because it was and is dangerous to an extent.

beyond that which an.ordinary consumer would antic.ipate.

        65.    Terry Knox was exposed to Roundup without knowledge "of Roundup's dangerous

characteristics.

        66..       At the.time of Terry Kriox'.s use of and . exposure.to.Roundup; Roundup was being ..

used for the purposes and in a manner normally intended; as a broad=spectrum herbicide. .

        67. . Terry Knox's use of, and exposure to, Roundup caused or was a substantial

contributing factor in causing him to suffer from cancer. As a result, Plaintiffs have endured and

continue to suffer pain, emotional and mental anguish, medical expenses, loss of consortium and

other economic and non-economic. damages.

                       C®tJNT H - Strict Products I,iayilit-y (I+'ailure to dVarnl

        68.        Plaintiffs re-allege each paragraph above as if fully set forth herein.

        69.        A.t . all times relevant, Defendants designed, researclied, manufactured, tested,

advertised, promoted, sold, and distributed Roundup as hereinabove described. that was used by

Plaintiff Terry Knox:

        70. ` At all times relevant, Defendant Kei-ry Yates marketed, promoted, and warrantied

Roundup t}iat was used by Plaintiff:

        71.        Warnings or instructions regardirig the full and complete risks of Roundup and

glypliosate-containing products should have been prominently included with Roundup because

of the rislcs of harm associated with the use of and/or exposure to such products.


                                                     12
    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 17 of 28




       72:     At all relevant times, Roundup.was defective because it was not accompanied by

proper warnings regarding its carcinogenic qualities and possible side effects, including,.but not

limited to, developing NHL as a result of exposure and use.

       73.     Had Terry Knox been appropriately warned by Defendants, he would not have

used Roundup or would harre taken additional precautions to limit Roundup exposure:

       74.     Terry Kiox's iise of, and exposixre to, Rourldup caused or was a subsfantial

contributing factor in causing him to.suffer from cancer. As a result, Plaintiffs have endured and

continue to suffer pain, emotional, arid mental ariguish, medical expenses, loss of consortium and

other economic and non-economic damages.

                                    C®UNT IH — Negligence .

       75.     Plaintiffs re-allege each paragraph above as if fully set forth herein.

       76.     Defendants; duectly or indirectly, caused Roundup products to be sold

distributed, packaged, labeled, marketed, promoted and/or used by Plaintifif Terry Knox.

       77.     Defendants had a duty to Plaintiffs to exercise reasonable care in the design,

research, manufacture, - marlceting, advertisement, supply, promotion, packaging, sale, and

distribution of Roundup products, including the duty to take all reasonable steps necessary to

manufacture, promote, and/or sell a product that was not unreasonable dangerous to consumers,

users, and other persons coming into contact with the product.

       78.     Defendants. had a duty to Plaintif~£s to exercise reasonable.. care in the marlceting,

advertisernent, promotion, and sale .of Roundup products.. Defendants' duty of care owed to

consumers . and the general public included. providing accurate, true, and correct. information

concerning the rislcs of using Roundup and appropiiate, complete, and accurate wamings

concerning the potential adverse effects of exposure to Roundup.


                                                 13
    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 18 of 28




       79.     Defendants knew, or,. in the exercise of reasonable cate, should have known of the

hazards and dangers of Roundup and, specifically, the. careinogenic properties of the chemical,

glyphosate.

        80... Defendants knew, or, in the exercise of.reasonable care, should have knornm that
           .      . ... ..
use of or exposure to. Roundup. products could cause P.laintiffs' injuries and,. thus,:_ereated .a .::• .: .

dangerous and unreasonable risk of injury to the users of these products; including Terry Kiiox. .

       81:     Defendants knew; or, in the exercise of reasonable care, should have known that

Roundup is nzore toxic than glyphosate alone.arid that safety: studies on Roundup, Roundup.'s

adjuvants and "inert" ingredients, and/or the surfactant.POEA were necessary to protect Terry

Knox from Roundup. .

       82.     Defendants knew, or, in the exercise of reasonable care, should have known that

tests limited to Roundup's active ingredient glyphosate were insufficient to prove the safety of

Roundup.

       83. . Defendants also knew, or, in the exercise of reasonable care, should have known

that users and consumers of Roundup were unaware of the risks and the magnitude of the risks ,

associated with the use of and/or exposure to Roundup and glyphosate-contauaing products.

       84.     As such, Defendants breached their duty of reasonable care and failed to exercise

ordinary care in the design, research, development, manufacture, testing, marketing, supply,

promotioh,.. advertisement, packaging, sale,. and -distribution of Roundup products; in that

Deferidants.knery or had.reason to knorw that a.user's or corisiimer's exposure to the Roundup

products created a significant r.isk of harm and unreasonably dangerous side effects, and failed to

prevent or adequately warn of these risks and injuries.




                                                14
    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 19 of 28




       85.      Defendants failed to appropriately and adequately test : Roundup, Roundup's

adjuvants . and "inert'.' ingredients., and/or the surfactant POEA, to protect Pla'intiff Teriy Knox

from Roundup.

       86.      Despite the ability and means to investigate, study, and test its, products and to

provide: adequate . warnings,. Defendants have failed_ to . do. so. Indeed, Defendants have

wrongfully concealed informatiori.' arid have fiurtber niade .false and/or niisleading statements .

concerning the sa£ety and/or exposure to Roundiip and glyphosate.

       87:     Defendants' riegligence includes but is not limited to:

       a.      Manufacturing, producing,. promoting, formulating, creating, developing, .

               designing, selling, and/or distributing Roundup products without thorough and

               adequate pre- and post-market testing;

       b.       Manufacturing, producing, promoting, formulating, creating, developing,

               designing, selling, and/or distributing Roundup while negligently and/or..

                intentionally concealing and failing to disclose the results of trials, tests, and

                studies of exposure to giyphosate, and, consequently, the risk of serious harm

                associated with human use of and exposure to Roundup;

        C.      Failing to undertake sufficient studies and conduct necessary tests to determine

                whether or not Roundup products and giyphosate-containing products were safe

                for.their interided use. in agriculture; horticulture, and at-home use;

        d.      Failing to undertalce sufficient studies and conduct necessary tests to determine

                fihe safety of "inert" ingredients and/or adjuvants'contained within Roundup, and

                the propensity of these ingredients to render Roundup toxic, increase the toxicity




                                                  15
    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 20 of 28




                 of Rouridup, magnify the carcinogenic properties of Roundup, and :whether or not       ;
                                                                                                        ~
                 "inert" ingredienfs and/or adjuvants wereaafe for use;

        e.       Failing to use reasonable and prudent care in the design, research, manufacture;       ;
                                                                                                        f
                 formulation, and development of Roundup products so as to , avoid the risk .of         i
    .        .
                 serious harm associated with .the : prevalent .use of Roundup/glyphosate. as an
,
                 herbicide;

        f        Failing to provide adequate instructions, guidelines; and safety precautions to

                 those persoiis : who Defendants: coutd reasonably foresee would use -arid/or be

                 exposed to Roundup products;

        g.       Failing to disclose to Plaintiff Terry Knox, users, consumers, aad the general

                 public that the use of and exposure to Roundup presented severe risks of cancer

                 and other grave illnesses;

        h.       Systematically suppressing or downplaying contrary evidence about the risks,

                 incidence, and prevalence of the side effects of Roundup and glyphosate-

                 containing products;

        i.       Representing that Roundup products were safe .for their intended use when, in

                 fact, Defendants knew or should have known that the products were not safe for

                 their intended use;

        j.       Deelining to make or propose any.changes to Roundupproducts' labeling or other

                 promotional materials that vvould alert the. consumers and the general publie of the

                 risks of Roundup and glyphosate;

        k.       AdverEising, marketing, promoting, and recommending the use of Roundup

                 products, while concealing and failing to diselose or warn of the dangers known


                                                  16
    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 21 of 28




               by Defendants to be associated with or caused ,by the use of or. exposure to

                Roundup and. glyphosate;

       1.       Continuing to dissemunate information to its consumers, which indicate or imply

                that Defendants' Roundup products are not unsafe for use in the .agricultural,

                horticultural industries,. and/or home use; and.

       M.       Continuiiig   the manufacture, proinotioii and sale of 'Roundup products with the

                knowledge that the products were unreasonably unsafe and dangerous,

        88..    Defendants. kriew aud/or should have known that it. was foreseeable that.

consumers and/or users, 'such as Terry Knox, woizld suffer injuries as a result of Defendants'

failure to exercise ordinary care in the manufacturing, marketing, promotion, labeling,

distribution, and sale of Roundup.

        89.     Plaintiffs did not know the nature and extent of the injuries that could result, from

the intended use of and/or exposure to Roundup or its active ingredient glyphosate.

        90.     As .a proximate result of Defendants' wrongful acts and omissions in placing its

defective Roundup products into the stream of cominerce without adequate warnings of the

hazardous and carcinogenic nature of glyphosate, Plaintiffs have suffered and continue to suffer

severe and permanent physical and emotional injuries. Plaintiffs have endured pain and

suffering, have suffered economic losses (including significant expenses for medical care and

treatment), and will. continue to incur these expenses iil the future.

                           COUlVT IV — Breach of Express Warranty

        91. .. Plaintiffs re-allege each paragraph above as if fully set forth herein..

        92.     At all times relevant to this litigation, Defendants expressly represented and

warranted to the purchasers of Roundup products, by and through statements made by


                                                  17
        Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 22 of 28




    Defendants in labels; publications, package inserts; and other written rriaterials intended for

    consuiriers and .the general public, that Roundup. products were safe to huziian health arid the

    environment, effective, fit, and proper for their intended use. Defendants advertised, labeled,

    marlceted, and promoted Roundup.products, representing the quality to consumers and the public

    in such a way as to induce their purchase or izse, tliereby making an express warranty that: its

:   Roundup® products would conform to the representatioris.

           93.     These express representations iriciude incomplete warnings and instructions that

    purport; buf fail, to include the complete array of.r'isks. associated:with'use of and/or exposure to

    Roundup and glyphosate. Defendants lenew and/or should have known that tlie risks expressly

    included in Roundup warnings and labels did not and do _not accurately or adequately set forth

    the risks of developing the serious injuries complained of herein. Nevei-theless, Defendants

    expressly represented that its Roundup products were safe and effective, that they were safe and

    efPective for use by individuals such as Plaintiff Terry Knox, arid/or that they were safe and

    effective as agricultural herbicides.

            94.    The representations about Roundup, as set forth herein, contained or constituted

    affirmations of fact or promises made by the seller to the buyer, which related to the goods and

    became part of the basis of the bargain, creating an express warranty that the goods would

    conform to the representations,

            95.     Defendants placed Roiuidup products into.the.strearri of commerce.for sale and

    recommended their use to .consum.ers and tlie public without adequately warning of the true risks

    of developuig tlie injuries associated with tlie use of and exposure to Roundup and its actiw

    ingredient glyphosate.
                                                                                     ,


                                                     18
        Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 23 of 28


                                                                                                           !




           96:     Defendants breached these warranties because, among other things, Roundup,              ~

    ptoducts were defective, darigerous,, unfit for use; did not eontain Iabel xepresenting the frue and   ~

    adequate.nature of the risks.associated
                                   .        with their.use, and were not merchantable or safe for their    ~
    intended, ordinary, and foreseeable use and purpose...Specifically, Defendants breached the            ~
:                   ..
    wairanties in. the following ways:

           a.      'Defendants represerited thtough labeling; advertising; and marketing materials

                   that Rouridup products were safe; and fraudulently withheld and concealed

                   infonnation about .the risks of serious irijury associated with -iise of and/or

                   exposure to Roundup: and glyphosate by expressly limitirig the risks associated

                   with use and/or exposure within its warnings and labels; and

           b.      Defendants represented that Roundup® products were safe for use and

                   fraudulently concealed information that. demonstrated that glyphosate, the active

                   ingredient in Roundup, had carcinogenic properties, and that Roundup products,

                   therefore, were not safer than alternatives available on the market.

            97.     Defendants had sole access to mateiial facts concerning the nature of the risks

    associated with. Roundup products as expressly stated. within its warnings and labels, and

    Defendants knew that consumers and users such as Plaintiff Terry Knox could not have

    reasonably discovered that the rislcs .expressly included in Roundup warnings and labels were

    inadequate,and inaccurate.

            98.    Plaintiffs had no knowledge. of tlie falsity or. incompleteness-.of Deferidaiits' ,

    statements and representatioris concerning Roundup.

            99.     Plaintiff Terry Knox used and/or was exposed to the use of Roundup as

    researched, developed, designed, tested, formulated, manufactured, inspected, labeled,


                                                     19
    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 24 of 28




distributed,' packaged, marketed; promoted; sold, or othexwise released into the stream of

commerce by Defendaiits.

       100.. Had the warnings and labels for Roundup products accurately and adequately set

forrth the true rislcs.associated with.the use of such products, including Plaintiff Terry Knox's
                                                                                        .        ..
injuries; rathe~r.than.expressly.excluding. such information and warrarit%ng that, the products were

safe for their intended use, Plaintiffs could have avoided the injuries complained of hereiri.

       101. As a direct and - proxirnate result of Defendants' wrongful acts . and ' oinissions,

Plaintiffs have suffered severe injuries. Plaintiffs have endur.ed pain and, suffering, have suffered

economic losses (including significant expenses for medical care and tleatment), and .will ':

continue to incur.these expenses in the future. .

                COUNT V— Breach of Imnlied Warranty of Merchantability

       102. Plaintiffs re-allege each paragraph above as if fully set forth herein.

       103. At all times relevant to this litigation,.Defendants engaged in the business.

of testing, developing, designing, formulating, manufacturing, marketing, selling,.

distributing, and promoting Roundup products, which are defective and unreasonably

dangerous to users and , consumers, including Plaintiff Terry Knox, tliereby placing

Roundup0 products . into the stream of commerce.

       104. These.. actions . wer.e under the ultimate control and .supervision of

Defendants. . .

       105.     Before tlie time that.Plaintiff Teiry Knox was. exposed to the use -of the

aforernentioned Roundup products, Defendants unpliedly warranted to consumers and

users, including Plaintiff Terry Knox, that its Roundup® products were of inerchantable



                                                 20
    Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 25 of 28




quality and safe and fit for the use for. which .they were 'intended; specifically; as           ~

horticultural herbicides.                                                                        ;

       106. Defendants; however, failed to disclose that Roundup has dangerous

propensities when used as intended and thati the use of and/or exposure to Roundup® and.

glyphosate=containing products ..carries an increased risk of developing severe injur.ies,

including Plaintiff Terry Knox's injuries.

       107. Plaintiff Terry Kiiox. reasonably relied upon the skill; superior knowledge

and judgment of Defendants and upon their implied warranties that the Roundup products

were of inerchantable quality and it for their intended purpose or use.

       108. The Roundup products were expected to reach and did in fact reach

consumers and users, including Plaintiff Terry Knox, without substantial change in the

condition in which they were manufactured and sold by Defendants.

       109: At all times relevant to this litigation, Defendants were aware that

consumers and users, including Plaintiff, would use Roundup products as marketed by

Defendants, which is to say that Plaintiff Terry Knox was the foreseeable user of

Roundup.

       110. Defendants intended that Roundup products be used in the manner. in

which Plaintiff Terry,KnoY. in fact used.them arid Defendants 'impliedly wazrai~ted each

product to be of inereharitable quality, safe; and fit for this. use; .despite the fact tliat.

Roundup was not adequately tested or researched.




                                             21
                      Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 26 of 28




    .
                        111. In reliance upon Defendants' irnplied warranty, Plaintiff Terry Knox used               ;

            Roundup as . instructed and.. labeled and . in the foreseeable manner intended,
                                                                                                                     ;
                                                                                                                     ;
.                                                         .                  .                                       ~
            recommended, ' promoted and marketed by Defendants.                                                      ;
                        112. Plaintiff Terry Knox could not have reasonably discovered or known of the _

             risks .of serious iujury associated with Roundup or glypliosate.

                  113. Defendarits breached their implied warranty to Plaintiff Terry Knox iri that              .   ;,
             .
             Roundup products were not of inerchantable .quality,, safe, or fit for their intended use, or

             adequately tested: . Roundup
                                       . has dangerous properisities ;c3vhen used
        ,                     .                                               _.,.;~.:. as.intended and. can
             cause serious injuries, including those-injuries complained of herein.

                        114. ' The harm caused by Defendants' Roundup products far outweighed their

             benefit, rendering the products more dangerous than an ordinary consumer or user wouid

             expect and more dangerous than alternative products.

                        115.    As a direct . and proximate result of Defendants' wrongful acts and

             omissions Plaintiffs have suffered severe and permanent physical and ernotional injuries.

             Plaintiffs have endured pain and suffering, have suffered economic loss (including

             significant expenses for medical care and treatment) and will continue to incur these

             expenses in the fixture.
            ... . .                                                                             .
                                                COUNT V1 = Iloss of Consorrtium

                        116. Plaintiffs re=allege .each paragraph above as if fizlly set forth hereiri. .

                        117. Plaintiff Coke Knox was and is the lawful yvife of Plaintiff Terry Knox. As such;

             she is entitled to the services, society, companionship, consortium and support of Terry Knox.



                                                                 22
             Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 27 of 28




                11.8: . As a direct, legal, and proximate result of the culpability and fault :of Defendants,

       . Plaintiff Colce Knox suffered a loss of consortium as that claim is defined under .Montana law

         and is entitled to recover damages available, including damages for a loss of support, services;

         love, companionship, affection, society and. other .elements of consortium.

                                             Pl[2~.YE11~ I+'OI~ ][~ElG~EF .

                WHER:EFORE; Plaintiffs demand judgment against Defendants jointly anid sever,ally for

         a11 the damages allowed by law, iricluding but not limited to:

                1.      All. damages; special and general; recoverable under NTontana law, including but .

         not limited to all economic and non-economie damages such as past and future pain, .suffering,

         emotionai distress, disability, loss of -enjoymerit of Iife, and loss of consortium in-a- reasonable

         sum to be proven at trial;

                2.      Punitive damages pursuant to Mont. Code Ann. § 27-1-221 in an amount

         sufficient to discourage Defendants and others from engaging.in lilce conduct in the future;

                3.      Costs including court costs, litigation expenses and attorneys' fees .if allowed by

         law;

                4.      Pre- and post judgment interest; and

                5.      Such other relief as the Court deems just and proper under the circumstances, or

         that is appropriate under Iaw or equity.

, ..                                      DEMAIVD FOR JURY 'TRIAL

                Plaintiffs.request that a11 issues of fact be determined by a twelve-person jury._.




                                                          23
                                                                                        .Al':ap'n..W-   -
Case 4:19-cv-00036-BMM Document 1-1 Filed 05/13/19 Page 28 of 28




                               ~2`4
